

116 S4105 IS: Washington-Grant Historic Preservation Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4105IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo impose a 1-year minimum prison sentence for the destruction of veterans' memorials.1.Short titleThis Act may be cited as the Washington-Grant Historic Preservation Act.2.Minimum sentenceSection 1369(a) of title 18, United States Code, is amended by striking shall be fined and all that follows and inserting “shall be—(1)fined under this title; and(2)imprisoned for not less than 1 year and not more than 10 years..